                   Case 6:17-cv-06847-LJV-LGF Document 37 Filed 10/15/19 Page 1 of 1



    McAllister
      Olivarius                                                                                                             Private & Confidential


                                                                                                                                 Sent via email to
                                                                                                            0\SfRi^J>^^rdo(S}nyu/d.uscourts.gov
          October 14, 2019                                                                             FILED

          Hon. Lawrence J. Vitardo, District Judge
          Hon. Leslie G. Foschio, Magistrate Judge
                                                                                       ^ OCT 1 5 2019 ^
          Robert H. Jackson United States Courthouse
          2 Niagara Square
          Buffalo, NY 14202



                                  Re: Aslln et al. v. University of Rochester et al. 6-17-cv-06847-U\/-LGF



          Dear Judge Vilardo and Judge Foschio:

          I am writing in relation to the above-referenced matter.

          Plaintiffs intend to file a request for leave to amend the First Amended Complaint. Accordingly, Plaintiffs
          request that the Court vacates the deadlines set out in Judge Foschio's September 30'^ order (17-CV-
          6847W(F), Docket No. 36), including the Rule 16 conference.

          We have contacted counsel for the Defendants who have confirmed that they do not object to this
          request.

          Thank you for your consideration.

          Sincerely,




          JFO McAllister
          Managing Partner




         CC:          Eric Ward via e-mail
                      Meghan M. DiPasquale via e-mail
                      Tony R. Sears via e-mall




                 63 Putnam Street|PO Box 173|Saratoga Springs, NY 12866|USA|+l (518)633-4775|mcolaw.com
           The Pearce Building|West Street|Maidenhead|SL6IRL|England|+44(0)1628 567 567|dx 6411 Maidenhead
Partners: Or Ann Olivarius (Solicitor of England & Wales and U S. attorney licensed in MN, NH, VA, DC, ID & NY)
         Or J.F.O. McAllister (Registered Foreign Lawyer and U.S. attorney licensed in NY & CT)

MCOSP-324S25065-72306
